180 F.2d 896
SAMSON CRANE COMPANY, Plaintiff, Appellant,v.UNION NATIONAL SALES, Incorporated, et al., Defendants, Appellees.
No. 4474.
United States Court of Appeals First Circuit.
April 10, 1950.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Before MAGRUDER, Chief Judge, and MARIS (by special assignment) and WOODBURY, Circuit Judges.
Charles M. Goldman, Boston, Mass. (Slater & Goldman, Boston, Mass., on brief), for appellant.
Henry E. Foley, Boston, Mass., for appellee Union National Sales, Inc.
Robert M. Segal, Boston, Mass., for appellees District Lodge 38 of International Ass'n of Machinists and Paul Tobias.
PER CURIAM.


1
The judgment of the District Court is affirmed on the memorandum opinion by Ford, D. J. 87 F.Supp. 218.